Citation Nr: 0510748	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
polyneuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased disability rating for 
polyneuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an initial increased disability rating for 
polyneuropathy of the left upper extremity, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an initial increased disability rating for 
polyneuropathy of the right upper extremity, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1957 
to April 1958 and from August 1961 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  Specifically, in a May 2001 decision, 
the RO denied service connection for bilateral carpal tunnel 
syndrome and for residuals of a right shoulder injury.  
Additionally, in a January 2002 determination, the RO granted 
service connection for polyneuropathy of the left and right 
lower extremities and awarded compensable evaluations of 
10 percent for each of these service-connected disabilities.  
Further, in a September 2002 decision, the RO granted service 
connection for polyneuropathy of the left and right upper 
extremities and awarded compensable evaluations of 10 percent 
for each of these service-connected disorders.  

Following receipt of the notifications of these 
determinations, the veteran perfected timely appeals with 
respect to the denial of his service connection claims and to 
the assignment of the initial 10 percent ratings for the 
service-connected polyneuropathy of his lower and upper 
extremities.  In February 2004, the Board granted service 
connection for bilateral carpal tunnel syndrome and denied 
service connection for residuals of a right shoulder injury.  
By a March 2004 rating action, the RO effectuated the Board's 
decision and, in so doing, granted service connection for 
carpal tunnel syndrome of the veteran's right and left hands 
and awarded compensable evaluations of 10 percent for each of 
these service-connected disabilities.  Further review of the 
claims folder indicates that the veteran has not expressed 
disagreement with the ratings, or effective dates, assigned 
to his service-connected bilateral carpal tunnel syndrome.  
Consequently, issues regarding these service-connected 
disabilities are not currently before the Board for appellate 
review.  

Also in February 2004, the Board remanded the veteran's 
initial increased rating claims to the RO for further 
evidentiary development.  Following completion of the 
requested action, the RO, in January 2005, returned the 
veteran's case to the Board for further appellate review of 
these issues.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

Prior to the Board's February 2004 decision, and specifically 
by a March 2003 letter, the RO notified the veteran of the 
certification, and transfer, of his case to the Board.  Also 
in the letter, the RO informed the veteran that, if he wished 
to appear personally to present testimony regarding his 
claims and had not already requested a hearing, he must do so 
within 90 days of the date of the letter, or until the date 
that the appellate decision is promulgated by the Board, 
whichever came first.  See, 38 C.F.R. § 20.1304(a) (2004).  

In a statement received in November 2003 (after the case had 
been forwarded to the Board), the veteran requested a hearing 
before a Decision Review Officer.  A review of the claims 
folder indicates that the veteran has not been accorded this 
hearing.  Because the Board may not proceed with an 
adjudication of the issues remaining on appeal without 
affording the veteran an opportunity to present testimony at 
the requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2004).  

The Board acknowledges that, in the February 2004 decision, 
the Board denied the veteran's claim for service connection 
for residuals of a right shoulder injury.  Importantly, 
however, the veteran did not submit his request for a 
personal hearing until more than 90 days after he was 
notified of the certification, and transfer, of his case to 
the Board.  He also did not, as directed in the March 2003 
letter and as stipulated in 38 C.F.R. § 20.1304(a), submit 
this request directly to the Board.  In addition, the veteran 
has not presented, nor has the Board found, evidence of good 
cause for the delay in his hearing request.  See, 38 C.F.R. 
§ 20.1304(b) (2004).  Consequently, the Board concludes that 
the February 2004 denial of service connection for residuals 
of a right shoulder injury is proper.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule the veteran for a 
hearing before a Decision Review Officer 
at the RO.  All correspondence pertaining 
to this matter should be associated with 
the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



